                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               FORT SMITH DIVISION



DOUGLAS HAMILTON                                                                     PLAINTIFF

v.                                   CASE NO. 2:19-CV-2130

ANDREW M. SAUL, Commissioner,
Social Security Administration                                                       DEFENDANT



                                             ORDER

       The Court has received proposed findings and recommendations (Doc. 12) from United

States Magistrate Judge Barry A. Bryant. There have been no objections. The Magistrate

recommends that the Court grant Defendant’s Motion to Dismiss (Doc. 9). After careful review,

the Court concludes that the findings and recommendations should be, and hereby are, approved

and adopted as this Court’s findings in all respects in their entirety. Defendant’s Motion to Dismiss

is GRANTED, and Plaintiff’s case is DISMISSED WITH PREJUDICE. Judgment will be entered

accordingly.

       IT IS SO ORDERED this February 6, 2020.



                                              /s/P. K. Holmes III
                                              P. K. HOLMES III
                                              U.S. DISTRICT JUDGE
